DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Due to the cancellation of claim 2, the rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot.
The amendment filed May 19, 2022 is sufficient for the Examiner to withdraw the rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP04-367536A) in view Hideo et al. (JP2004-269284) and Nobutaka et al. (JP2013-043804).
Regarding claim 1, Tanaka (Fig. 1, [0005]-[0006]) discloses a method of making a glass fine particle deposit (“soot body 7”) comprising arranging a glass synthesis burner (“burner 2”) below a starting rod (“starting matrix 1”).
Tanaka fails to disclose the step of arranging in a reaction vessel.  However, Hideo (Fig. 1 and [0014]-[0015]) discloses an apparatus for manufacturing a porous glass material comprising a starting rod similar to the starting rod of Tanaka and a glass synthesis burner similar to the glass synthesis burner of Tanaka.  Hideo discloses the apparatus is arranged in a reaction vessel.  Both Hideo and Tanaka disclose a deposition process for forming a glass fine particle deposit, and based on the additional teachings of Hideo, it would be obvious to a person having ordinary skill in the art, for the glass synthesis burner and starting rod of Tanaka to be arranged in a reaction vessel.  The addition of the reaction vessel would yield a predictable result of deposition for forming a glass fine particle deposit in a reaction vessel, with no unexpected results.
Tanaka (Fig. 1, [0005]-[0006])  further discloses the burner is able to traverse in the axial direction of the starting rod to deposit glass fine particles (“soot”)  synthesized by the glass synthesis burner to provide for the claimed relatively reciprocating of the starting rod.  Tanaka ([0010]) further discloses the burner was retracted vertically relative to the starting rod (“starting matrix”) according to the degree of growth of the soot body so as to maintain a constant temperature of the soot body to be deposited.  This provides for the claimed as a diameter of the glass fine particle deposit increases relatively retracting the glass synthesis burner from the glass fine particle deposit.  Tanaka fails to disclose shortening a distance between the glass fine particle deposit and the glass synthesis at an end of deposition from that at a start of deposition.  However, Tanaka further discloses as the outer diameter of the soot body 7 increases, the surface area and the volume of the soot body 7 increase, so that if the size and the heat capacity of the flame remain the same, the portion of the soot body 7 that contacts the flame of the burner decreases and the heat capacity per volume decreases and the surface temperature decreases and an increase in the flow rate of the hydrogen and oxygen are increased.  Additionally, Hideo ([0031]) discloses control of heating conditions by the glass synthesis burner, such as increasing and decreasing the fuel gas, but also discloses another control method of the heating conditions includes changing the distance between the surface of the glass porous layer and the tip of the burner.  Hideo teaches if the surface temperature is lowered, the distance between the burner and/or starting rod is moved so as to increase the distance, and if the surface temperature is increased, reducing the distance between the burner and/or starting rod.  Both Tanka and Hideo disclose producing a glass fine particle deposit and temperature control.  With the combined teachings of Tanaka and Hideo, it would be obvious to a person having ordinary skill in the art, the distance between the glass fine particle deposit and the glass synthesis burner is a result effective variable for surface temperature control of the glass fine particle deposit throughout the deposition process, and with the teachings of Tanaka that as the soot body increases, the surface area and the volume of the soot body increases, requiring additional hydrogen and oxygen flows, and with the teaching of Hideo that if a surface temperature is increased reducing the distance between the burner and/or starting rod, it would be obvious to a person having ordinary skill in the art, through routine optimization of a result effective variable, such as the distance between the glass fine particle deposit and the glass synthesis burner, to optimize the gas flows along with the distance between the glass fine particle deposit and the glass synthesis burner such that while relatively retracting as a diameter of the glass fine particle deposit increases, shortening a distance between the glass fine particle deposit and the glass synthesis at an end of deposition from that at a start of deposition.
Regarding as the diameter of the glass fine particle deposit increases, reducing a rate of change of the distance between the glass fine particle deposit (lines 11-15).  Tanaka fails to disclose while relatively retracting reducing a rate of change of distance between the glass fine particle deposit and the glass synthesis burner, reducing a rate of change of the distance between the glass fine particle deposit and the glass synthesis burner in accordance with an increase in the diameter of the glass fine particle deposit as time changes from the start of deposition.  However, Nobutaka (Fig. 1 and [0010]-[0012]) discloses an apparatus and method for producing a glass base material soot body and burners are reversely controlled as the diameter of the soot body increases.  Nobutaka discloses control of the glass synthesis burner during retreating, and discloses the retreat speed can be constant, slowed down, or increased, and discloses as a result of the retreating speed (i.e. recession speed change) this affects the reaction temperature and bulk density of the glass fine particles.  Both Nobutaka and Tanaka discloses retracting of a glass synthesis burner as the diameter increases and the retracting affects temperature, based on the additional teachings of Nobutaka, it would be obvious to a person having ordinary skill in the art, to try various retreat speeds (i.e. rate of change of the distance) including reducing, remaining constant, and increasing provide additional control using the distance to control the surface temperature.  The obvious to try a reduced retreat speed reads upon reducing the rate of change of the distance between the fine glass particle deposit and the glass synthesis burner.  Therefore, the combined teachings of surface temperature control by Tanaka, Hideo, and Nobutaka provides for an obvious to try reducing a rate of change of the distance between the glass fine particle deposit and the glass synthesis burner in accordance with an increase in the diameter of the glass fine particle deposit as time elapses from the start of deposition.  This obviousness is based upon the Nobutaka reference further building upon known prior art methods for control of the surface temperature of the glass fine particle deposit.  Further, there would be no unexpected results with substituting surface temperature control as the deposition of the glass fine particle deposit by shortening a distance, as taught by the combination of Tanaka in view of Hideo, and applying various retreating speeds (i.e. rate of change of the distance), such as a reduced retreat speed (i.e. reducing a rate of change of distance) as the deposition of the glass fine particle deposit proceeds (i.e. as the diameter increases).  
Regarding claim 5, Tanaka ([0009]-[0011]) further discloses the soot body is placed in a sintering furnace and heated under an inert atmosphere and vitrified and solidified at a sintering temperature of 1500 degrees C to obtain a transparent rare earth doped quartz rod.  Since the soot body is heated and vitrified and solidified at a sintering temperature of 1500 degrees C into a transparent quartz rod, it would be obvious to a person having ordinary skill in the art, this provides for the method of producing a glass base material by heating the produced glass fine particle deposit (i.e. soot body) to produce a transparent glass base material, as claimed.  
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP04-367536A) in view Hideo et al. (JP2004-269284) and Nobutaka et al. (JP2013-043804)  as applied to claim 1 above, and further in view of Mandy et al. (US 2014/0106094 – hereinafter Mandy).
Regarding claims 3 and 4, Tanaka ([0010]) discloses silicon tetrachloride as the raw material for glass synthesis, but fails to disclose a siloxane or the siloxane is octamethylcyclotetrasiloxane (OMCTS).  However, Mandy ([0011] and [0032]) discloses silicon tetrachloride as a precursor (i.e. raw material for glass synthesis) and also discloses OMCTS as a silica precursor.  Based on the additional teachings of Mandy, it would be obvious to a person having ordinary skill in the art, an alternative raw material during glass synthesis provided in a burner, such as a siloxane (claim 3), specifically OMCTS (claim 4).
Response to Arguments
Applicant's arguments filed May 19, 2022 against the prior art rejection over Tanaka, Hideo, and Nobutaka have been fully considered but they are not persuasive. 
Applicant begins the argument by arguing Tanaka and Hideo fail to disclose the claimed featured recited in claims 11-15 of amended claim 1.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combined teachings of Tanka, Hideo, and Nobutaka.  
Applicant argues the Nobutaka reference, which was applied to teach the features in recited in lines 11-15 of amended claim 1.  Applicant argues Nobutaka fails to disclose or render obvious decreasing the speed with the distance between the glass particulate deposition body and the burner and how the speed is changed, and Applicant submits therefore, the feature recited in lines 11-15 of claim 1 are not disclosed or obvious.  This argument is not persuasive.  The Examiner maintains the features recited in lines 11-15 of amended claim 1 are obvious based on the combined teachings of Tanaka in view of Hideo and Nobutaka.  As stated in the rejection of claim 1 above,  Both Tanka and Hideo disclose producing a glass fine particle deposit and temperature control.  Tanaka clearly recognizes that temperature control is required as the diameter of the fine glass particle deposit increases.  Tanaka teaches temperature control as the diameter of the fine glass particle deposit increases by increasing flow rate of oxygen and hydrogen.  Hideo teaches an alternative method of temperature control during deposition discloses another control method of the heating conditions includes changing the distance between the surface of the glass porous layer and the tip of the burner.  Therefore, With the combined teachings of Tanaka and Hideo, it would be obvious to a person having ordinary skill in the art, that while relatively retracting as a diameter of the glass fine particle deposit increases, shortening a distance between the glass fine particle deposit and the glass synthesis at an end of deposition from that at a start of deposition.  The obviousness was based upon the teachings of burner gas flows Tanaka that burner gas flows are used to control the surface temperature as the deposition proceeds (i.e. as a diameter of the glass fine particle deposit increases) and the teachings by Hideo that burner gas flows or the distance between the glass fine particle deposit and the glass synthesis burner can be used to control the surface temperature.  The Nobutaka reference further builds upon known prior art methods for control of the surface temperature of the glass fine particle deposit by the disclosure of Nobutaka, specifically Nobutaka discloses control of the glass synthesis burner during retreating, and discloses the retreat speed can be constant, slowed down, or increased, and discloses as a result of the retreating speed (i.e. recession speed change) this affects the reaction temperature and bulk density of the glass fine particles.  Therefore, the Examiner stated it would be obvious to a person having ordinary skill in the art, to try various retreat speeds (i.e. rate of change of the distance) including reducing, remaining constant, and increasing provide additional control using the distance to control the surface temperature.  The obvious to try a reduced retreat speed reads upon reducing the rate of change of the distance between the fine glass particle deposit and the glass synthesis burner.  Therefore, the combined teachings of surface temperature control by Tanaka, Hideo, and Nobutaka provides for an obvious to try reducing a rate of change of the distance between the glass fine particle deposit and the glass synthesis burner in accordance with an increase in the diameter of the glass fine particle deposit as time elapses from the start of deposition.  This obviousness is based upon the Nobutaka reference further building upon known prior art methods for control of the surface temperature of the glass fine particle deposit.  Therefore, the Examiner maintains the combined teachings of surface temperature control as the deposition progresses by Tanaka, Hideo, and Nobutaka, that there would be no unexpected results with substituting surface temperature control as the deposition of the glass fine particle deposit by shortening a distance, as taught by the combination of Tanaka in view of Hideo, and applying various retreating speeds (i.e. rate of change of the distance), such as a reduced retreat speed (i.e. reducing a rate of change of distance) as the deposition of the glass fine particle deposit proceeds (i.e. as the diameter increases).  Therefore, the Examiner maintains the combined teachings of Tanaka, Hideo, and Nobutaka provide for the method of claim 1.  
Applicant further argues the Mundy reference fails to disclose how a burner is retracted.  This is a piecemeal analysis of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based upon the combined teachings of Tanaka, Hideo, and Nobutaka.  The Mundy reference is used to teach an alternative raw material and is not used to teach the limitations in lines 11-15 of claim 1.  Therefore, fore the reasons stated above in the response to arguments over the combination of Tanaka, Hideo, and Nobutaka, the Examiner maintains the rejection of claims 1 and 3-5.
Applicant states the reasons for a burner retracted while keeping the distance between the burner and the deposit surface constant so as to prevent collision between the burner and deposit surface and states in this case the bulk density of the glass fine particle deposit will not become uniform, and thus then states the Inventors of the present application provided the benefit of features recited in claim 1.  This argument is not persuasive, since as stated above, the Examiner maintains the combined teachings of surface temperature control as the deposition progresses by Tanaka, Hideo, and Nobutaka, that there would be no unexpected results with substituting surface temperature control as the deposition of the glass fine particle deposit by shortening a distance, as taught by the combination of Tanaka in view of Hideo, and applying various retreating speeds (i.e. rate of change of the distance), such as a reduced retreat speed (i.e. reducing a rate of change of distance) as the deposition of the glass fine particle deposit proceeds (i.e. as the diameter increases).  Therefore, the Examiner maintains the combined teachings of Tanaka, Hideo, and Nobutaka provide for the method of claim 1.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741